Citation Nr: 1017955	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-18 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from June 1993 to September 
1993 and from April 2002 to August 2002.  She also had 
service in the Air National Guard of Georgia from April 1993 
to April 1998, in the Air National Guard of Maryland from 
April 2003 to November 2003, and an unverified period of 
service with the Air Force Reserves from April 1998 to August 
2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the claim.  The RO in 
Milwaukee, Wisconsin, currently has jurisdiction of the 
claim.  

The Veteran presented testimony before the undersigned 
Veterans Law Judge in January 2009.  A transcript of the 
hearing is of record.  


FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor by 
finding that migraine headaches were incurred in service.  


CONCLUSION OF LAW

The criteria for service connection for migraine headaches 
have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009)

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

A lay witness is competent to testify as to the occurrence of 
an in-service injury or incident where such issue is factual 
in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
In some cases, lay evidence will also be competent and 
credible on the issues of diagnosis and etiology.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); see also Robinson v. Shinseki, 2009 WL 524737 (Fed. 
Cir. March 03, 2009) (non-precedential).  Specifically, lay 
evidence may be competent and sufficient to establish a 
diagnosis where (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 2009 WL 2914339 (Fed. Cir. Sept. 14, 
2009).  A layperson is competent to identify a medical 
condition where the condition may be diagnosed by its unique 
and readily identifiable features.  Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  Additionally, where symptoms are 
capable of lay observation, a lay witness is competent to 
testify to a lack of symptoms prior to service, continuity of 
symptoms after in-service injury or disease, and receipt of 
medical treatment for such symptoms.  Layno v. Brown, 6 Vet. 
App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 
370, 374 (2002).

The Veteran seeks entitlement to service connection for 
migraine headaches, which she contends she has suffered ever 
since she was called to active duty in 2002.  She reports 
that she had mild tension headaches prior to service, but not 
of the migraine type.  The Veteran asserts that when called 
to active duty in 2002, she was under an enormous amount of 
stress and had a mental breakdown.  This breakdown led to a 
major depressive disorder for which she is service-connected.  
She reports that following this breakdown, she began having 
blurred vision and excruciating headaches accompanied by 
nausea but did not seek medical attention and just took 
medication.  The Veteran contends that the symptoms continued 
after her release from active duty in August 2002 and that 
she was diagnosed with migraine headaches in October 2002.  
See VA Forms 21-4138 dated June 2004 and November 2007; 
statements in support of claim dated July 2006 and October 
2008; June 2008 VA Form 9; January 2009 transcript.  

Her mother reports that the Veteran began having numerous 
headaches after she was called to active duty after September 
11th.  She also asserts that prior to her period of active 
duty, the Veteran was never stressed or depressed.  See June 
2004 VA Form 21-4138 signed by P.C.  

At the time of her enlistment in the Air Force National 
Guard, the Veteran denied frequent or severe headaches but 
reported sinusitis; the examining physician noted that the 
Veteran had sinus headaches that did not interfere with her 
functioning and did not cause her to miss school.  See 
November 1992 report of medical history.  

Other service medical records associated with periods of non-
active duty status reveal that the Veteran reported increased 
headaches without nausea or dizziness in August 1994.  A 
subsequent August 1994 record indicates that her headaches 
may be secondary to oral contraceptives (OCs).  In September 
1994, the Veteran reported occasional headaches without 
blurred vision.  See progress notes.  During a January 1999 
annual examination, the Veteran reported frequent or severe 
headache, which the examining physician noted to be sinus 
headaches of unknown etiology treated with over the counter 
medications with good results.  See report of medical 
history.

The Veteran's medical records associated with her second 
period of active duty service include an August 2002 mental 
health clinic note, dated just before her discharge from 
active duty, in which it was noted that the Veteran reported 
a history of migraines.  A history of migraine headaches was 
also reported during treatment at Walter Reed Army Medical 
Center.  See August 2002 psychiatric nursing data base 
record.  

Private treatment records reveal that the Veteran reported 
increased migraines and was assessed with migraines in 
October 2002.  See records from Heron Medical Center.  She 
reported a past history of migraine headaches in November 
2003 while being treated for gastrointestinal issues.  See 
record from Dr. T. Davis-Spaulding.  An August 2004 record 
reveals that an impression of episodic migraine with visual 
aura of recent worsening questionably related to suspected 
obstructive sleep apnea with significant insomnia and central 
nervous system hypersomnolence was made; in November 2005, 
however, a September 2004 polysomnography was reported by the 
same examiner as revealing very mild periodic limb movement 
disorder without any obstructive sleep apnea.  The impression 
in November 2005 was episodic migraines.  See records from 
The Neurology and Headache Treatment Center.  

The Veteran underwent a VA compensation and pension (C&P) 
brain and spinal cord examination in December 2007, at which 
time her claims folder was reviewed.  The Veteran reported a 
neurological history to include chronic headaches and 
indicated that she had had headaches for many years, starting 
in her 20s.  These headaches were more generalized and very 
mild, not associated with nausea, vomiting or photophobia and 
had no auras.  The Veteran further reported that in 2001-
2002, she started developing a different type of headache and 
described the onset as a change in her visual field.  For 
example, she lost vision towards the right or sometimes the 
left side of the field.  This visual loss was then followed 
by a severe, prostrating headache associated with severe 
nausea, vomiting and photophobia.  Following physical 
examination, the Veteran was diagnosed with classic migraine 
syndrome that is migraine with aura.  

The examiner noted that the Veteran described the onset of 
her classical migraines in 2002 with a history of milder 
headaches prior to that.  The examiner went on to say that in 
general, migraine headaches tend to be a lifelong issue for 
most patients with onset in the teens and often 20s.  The 
headache can evolve over time and it is not unusual to 
develop auras throughout the course of someone's headache 
history.  It was the examiner's opinion that it is likely 
that the Veteran's migraine headaches were present while she 
was in service.  However, it is less likely than not that the 
Veteran's military service permanently aggravated her 
migraine headaches.  

The rationale in support of this opinion as stated by the 
examiner was that there was no evidence that migraine 
headaches in general are caused by stress, but rather can be 
aggravated and triggered by stress, sleep deprivation, and so 
on.  There is no evidence that stress will directly cause a 
migraine headache but rather stressors, such as mood, sleep 
deprivation, etc., may trigger headaches in individuals who 
have a history of migraine headaches.  There is also no 
evidence that stress itself causes a permanent aggravation of 
migraine headaches; thus, once the stressors have resolved, 
then one would expect the migraine frequency to return to 
normal.  In addition, there is no suggestion that 
environmental factors will cause a headaches syndrome to 
evolve; for example, to go from a migraine without aura into 
a migraine with aura.  The type of underlying headache such 
as migraine with aura or migraine without aura would be more 
genetically and pathophysiologically related.  

The Board finds that the evidence in this case supports the 
claim for service connection for migraine headaches.  As an 
initial matter, the Board notes that it was not until August 
2002 that the Veteran reported a history of migraine 
headaches, which was noted on two separate occasions.  See 
record from Walter Reed Army Medical Center; mental health 
clinic note.  Prior to this date, the Veteran never reported 
a history of migraine headaches or any symptoms suggestive of 
migraine headaches.  Rather, she consistently reported mild 
headaches, often related to sinus problems, without nausea, 
dizziness or blurred vision.  See e.g., November 1992 report 
of medical history; August 1994 and September 1994 progress 
notes; January 1999 report of medical history.  

Secondly, the Veteran has consistently asserted that she did 
not develop migraine type headaches until she was called to 
active duty in April 2002, and has also reported that she 
suffered continuity of symptomatology from this period of 
active service until the present.  The Board finds that the 
Veteran is competent to report symptoms of, and problems 
with, migraine headaches since service and that her 
assertions are credible.  See Layno, 6 Vet. App. at 470.  

The VA examiner provided an opinion that it is likely that 
the Veteran's migraine headaches were present while she was 
in service but that it is less likely than not that the 
Veteran's military service permanently aggravated her 
migraine headaches.  The Board notes that the examiner did 
not clearly provide an opinion regarding the etiology of the 
Veteran's migraine headaches and appears to be saying that 
the Veteran's migraines pre-existed service and were not 
permanently aggravated by service.  It finds, however, that 
when taking the Veteran's competent and credible assertions 
into consideration coupled with the lack of evidence of 
migraine headaches prior to active service, the examiner's 
finding that it is likely the Veteran's migraine headaches 
were present in service supports a finding that migraine 
headaches were incurred in service.  In light of the 
foregoing, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that service connection is 
warranted for migraine headaches.  See 38 C.F.R. § 3.303 
(2009).  



VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  As the 
claim has been granted, the duty to notify and assist has 
been met to the extent necessary.


ORDER

Service connection for migraine headaches is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


